The questions presented and the conclusions of the court thereon, were announced by —
Lowe, J.
Three errors are assigned: First. In overruling the demurrer to defendant’s answer. There is no order or judgment entry of record showing this fact. Second. In overruling plaintiff’s motion for a new trial. There is no order or judgment entry of record showing any such ruling. Third. In rendering judgment for defendant and against plaintiff. The cause was tried by the Court upon an issue made and evidence offered, without finding the facts and entering them of record. In this imperfect condition of the record there is nothing that we can legitimately pass upon, and the judgment is affirmed.